Citation Nr: 0630573	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran reportedly served on active duty for over 20 
years until his retirement in June 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.	Service connection for bilateral hearing loss was last 
denied by the RO in a July 1995 rating action on the basis 
that there was no new and material evidence showing a hearing 
loss disability for VA disability purposes.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.  This is the last final 
denial on the merits.  In 1991 hearing loss was denied on the 
basis that a hearing loss disability for VA purposes was not 
shown as appellant had not reported for an exam.

2.	Since the July 1995 decision denying service connection 
for bilateral hearing loss, the veteran has not submitted 
additional evidence that is so significant that it relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.

3.	Service connection is currently in effect for chronic 
lumbosacral strain, rated 40 percent disabling; the 
postoperative residuals of a left knee reconstruction, rated 
30 percent disabling; left thoracic outlet syndrome, 
evaluated as 20 percent disabling; right thoracic outlet 
syndrome, evaluated as 20 percent disabling and cervical 
spondylosis, with degenerative joint disease, rated 20 
percent disabling.  The veteran's combined evaluation, with 
the addition of bilateral factors, is 80 percent disabling.  

4.	The veteran reported that he had four years of college 
education and a Masters Degree in technology education.  He 
has work experience as a school teacher and, in August 2005, 
was pursuing a Masters Degree in Fine Arts.  

5.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the July 
1995 decision of the RO, which denied service connection for 
bilateral hearing loss, is not new and material; thus, the 
claim for service connection for this disability is not 
reopened, and the July 1995 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in December 2002, July 2003 and June 
2004, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service connection for bilateral hearing loss was previously 
denied by the RO in September 1991 and July 1995 rating 
decisions.  The veteran did not appeal these determinations.  
In such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The last decision on the 
merits is to be finalized.  Evans v. Brown 9 Vet. App. 273 
(1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Review of the record shows that at the time of the September 
1991 rating decision, the veteran was noted to have had 
hearing loss on examination for separation from service, but 
failed to report for a compensation examination that was 
ordered in connection with his claim.  As hearing loss was 
not currently demonstrated, service connection was denied.  
At the time of the July 1995 decision, a report of a VA 
audiometric evaluation was of record.  That report showed 
that the veteran's hearing acuity was within normal limits or 
did not demonstrate a disability under VA criteria.  

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

Review of the evidence submitted in connection with the 
veteran's application to reopen his claim includes VA 
outpatient treatment records dated from 1999 to 2004.  While 
these records show treatment for various disabilities, there 
is no demonstration of a hearing loss.  This evidence 
consists primarily of records of treatment many years after 
service, but does not indicate in any way that the veteran 
has a hearing loss due to service.  Such evidence is not new 
and material evidence upon which the claim may be reopened.  
Cox v. Brown, 5 Vet. App. 95 (1993).  Under these 
circumstances, the claim must remain denied.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U. S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis, included by not limited to employment 
such as a family business or sheltered workshop.  When earned 
annual income exceeds the poverty threshold.  Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16.  

Service connection is currently in effect for chronic 
lumbosacral strain, rated 40 percent disabling; the 
postoperative residuals of a left knee reconstruction, rated 
30 percent disabling; left thoracic outlet syndrome, 
evaluated as 20 percent disabling; right thoracic outlet 
syndrome, evaluated as 20 percent disabling and cervical 
spondylosis, with degenerative joint disease, rated 20 
percent disabling.  The veteran's combined evaluation, with 
the addition of bilateral factors, is 80 percent disabling.  

The Board has reviewed the evidence of record, including VA 
compensation examinations dated in January 2003 and June 2004 
and VA outpatient treatment records dated through June 2004.  
These records show significant disabilities associated 
primarily with the veteran spine and left knee.  The 
veteran's application for a total rating shows that he has 
completed four years of college education and has a Masters 
Degree in technology education.  He has work experience as a 
teacher.  In addition, the veteran's vocational 
rehabilitation counseling notes show that he is currently 
pursuing an educational program to complete a Masters of Fine 
Arts degree.  As such, feasibility for vocational 
rehabilitation has been demonstrated.  At his hearing on 
appeal, in August 2005, the veteran testified that he 
believes that he is currently unemployable, but hopes to be 
able to obtain employment after completion of his Fine Arts 
degree work.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The sole fact that he is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The record shows 
that the veteran continues to pursue employment and is 
currently undergoing a program of vocational rehabilitation.  
As such, he is, in the opinion of his vocational 
rehabilitation counselor he is presumed suitable for 
employment after the completion of his degree.  As such, 
following a full review of the pertinent evidence of record, 
the Board is of the opinion that the veteran's service-
connected disabilities, in and of themselves, when taken in 
conjunction with his education and occupational experience, 
are insufficient to preclude his participation in all forms 
of substantially gainful employment.  Accordingly, the 
veteran's claim for a total disability rating based upon 
individual unemployability must be denied.  


ORDER

An application to reopen a claim for service connection for 
bilateral hearing loss is denied as new and material evidence 
has not been received.  

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


